Decided that the grant of a fraehise to keep a ferry between two places does not necessarily exclude the right of the state, or those in whom the right of granting such a franchise is vested, from granting a similar right to others between different points ; unless there is something exclusive in the terms of the first grant.
That an injunction will not bo granted to prevent a party from using a franchise which he claims as belonging to him, *15until the complainant has established his exclusive right thereto, by a suit at law, or otherwise.
Injunction dissolved; costs to abide the event.